Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:18-cv-02412-NRN

  RUTH MARK; and those similarly situated;

        Plaintiffs,
  v.

  O.P.E.N. AMERICA, INC., d/b/a OPENWORKS;

        Defendants.


                      RESPONSE TO DEFENDANT’S MOTION TO STAY
                         PURSUANT TO 9 U.S.C. § 3, ECF DOC. 10



        Ruth Mark immigrated to the United States from Africa only a few years ago. She

  thought that a franchise opportunity with OpenWorks would be her ticket to the American

  Dream. Instead, she was OpenWorks’s employee. But as opposed to getting paid for her

  work, she paid OpenWorks for the privilege of her job. See Compl. ¶¶ 1-25; ECF Doc. 1.

  She alleges that OpenWorks’s franchise model is a sham—built on misclassification of

  employees, fraud, and a breach of OpenWorks’s duty of good faith and fair dealing. Id.

  ¶¶ 98-126.

        The questions before the Court here, however, do not concern the substance of

  Plaintiff’s claims but rather where those claims should be heard. Defendant argues in its

  motion to stay that Plaintiff’s claims are covered by a binding arbitration agreement that

  requires her to arbitrate her claims in Arizona (where OpenWorks is based) before an

  arbitrator selected from a group of three that is hand-picked by OpenWorks. See
                                           1
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 2 of 17




  Agreement §§ 11.8, 11.8.4 1 . But OpenWorks does not argue that this Court should

  compel Plaintiff’s claims into arbitration. Instead, it argues that this Court should stay

  Plaintiff’s case pending an order from the District Court for the District of Arizona

  compelling Plaintiff’s claims into arbitration under 9 U.S.C. § 4. The narrow question here,

  therefore, is whether the Court is “satisfied that the issue involved in [this] suit or

  proceeding is referable to arbitration under . . . an agreement [to arbitrate].” Because the

  arbitration agreement at issue here was (1) never entered into by the parties, and (2)

  even if it were entered into by the parties, is unenforceable as a matter of federal and

  state law, the Court should deny Defendant’s motion.

      A. OpenWorks Never Executed the Agreement, which Means that the Court
         Cannot be “Satisfied” That Plaintiff’s Claims are Referable to Arbitration.

         As now-Justice Gorsuch clarified while writing for the Tenth Circuit,

         Everyone knows the Federal Arbitration Act favors arbitration. But before
         the Act’s heavy hand in favor of arbitration swings into play, the parties
         themselves must agree to have their disputes arbitrated. While Congress
         has chosen to preempt state laws that aim to channel disputes into litigation
         rather than arbitration, even under the FAA it remains a “fundamental
         principle” that “arbitration is a matter of contract,” not something to be
         foisted on the parties at all costs.

  Howard v. Ferrellgas Partners, 748 F.3d 975, 977 (10th Cir. 2014) (Gorsuch, J.).

         In this case, Defendant has not met its burden of establishing that the parties have

  entered into an agreement to arbitrate. By the terms of the agreement attached to

  Defendant’s motion to stay, the “Agreement will not be binding on OpenWorks unless and

  until it has been signed by an authorized officer of OpenWorks.” Agreement § 11.14. On


  1Citations and references to the “Agreement” refer to the OpenWorks Janitorial Fran-
  chise Agreement at ECF Doc. 11-1.
                                               2
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 3 of 17




  the agreements signature page, it appears that Plaintiff Ruth Mark signed the agreement

  as a purported “FRANCHISEE.” ECF Doc. 11-1 at A-0049. In the space reserved for

  OpenWorks to execute the agreement, however, there is no signature. Id. Someone—

  and it is not clear who—signed the agreement as a witness, but that witness is not

  representing or purporting to represent OpenWorks. Indeed, the signature page suggests

  that the witness is not a party to the agreement—meaning that he or she is neither

  OpenWorks nor Mark—insofar as the statement above the witness’s signature provides

  that the “Agreement was executed on the date stated above, by the above named parties

  and in my presence as a witness.” Id. (emphasis added).

         A party need not sign an agreement to be bound by it, but where the terms of a

  contract expressly require that assent take a particular form, and the parties have not

  provided assent in that form, the contract is not effective.2 Scaife v. Assoc. Air. Ctr. Inc.,

  100 F.3d 406, 411 (5th Cir. 1996) (finding defendant signature required when contract

  included both a signature block for defendant and stated that agreement became effective

  when it was witnessed and “executed” by a “duly authorized” representative from each

  party); Baier v. Darden Restaurants, 420 S.W.3d 733 (Mo. Ct. App. 2014) (trial court

  properly found no contract was formed when employer drafted arbitration agreement with



  2 While the terms of the Agreement dictate that Arizona law should apply, that choice-of-
  law provision is also not valid if the Agreement was not completed, and therefore the
  law of Colorado, as the state where the contract was negotiated, should apply to the
  question of whether the parties entered into the agreement. Schnabel v. Trilegiant
  Corp., 697 F. 3d 110, 118 (2d Cir. 2012) (“Applying the choice-of-law clause to resolve
  the contract formation issue would presume the applicability of a provision before its
  adoption by the parties has been established.”). Regardless of which law applies, how-
  ever, the outcome is the same under general principles of contract formation.
                                                3
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 4 of 17




  signature line for employer representative but that line was left blank); All State Home

  Mortg. v. Daniel, 977 A.2d 438 (Md. Ct. Spec. App. 2009) (arbitration clause

  unenforceable for lack of mutual assent when express terms of arbitration clause provided

  that it was effective and binding “when both parties sign it,” and All State had not signed

  it); Byrd v. Simmons, 5 So. 3d 384, 388 (Miss. 2009).

        In this case, based on the terms of the agreement before the Court, there is nothing

  but an illusory one-sided promise “unless and until [the Agreement] has been signed by

  an authorized officer of OpenWorks.” Agreement § 11.14. The Agreement has a signature

  page the includes a space for OpenWorks to sign the agreement through an “officer,” and

  yet those signature lines are entirely blank. The agreement cannot be effective.3

        Because there is no agreement between the parties, the Court cannot be

  “satisfied” that the dispute is covered by an arbitration agreement, and thus cannot grant

  a stay under § 3 of the FAA. This case is importantly different from Roe v. Gray, 165 F.

  Supp. 2d 1164, 1173 (D. Colo. 2001), where a court considering a motion to stay under

  § 3 declined to decide issues of arbitrability that would be decided before a court in the

  Eastern District of North Carolina where the defendants had filed a § 4 petition. Questions

  of “arbitrability” ask whether claims fall within the terms of a binding and enforceable

  arbitration agreement. Questions of formation ask whether the parties have entered into

  a binding arbitration agreement at all. Granite Rock Co. v. Int’l Bhd. of Teamsters, 561

  U.S. 287, 299 (2010).



  3 To the extent that Plaintiff’s signature on the agreement creates an open offer to De-
  fendant, Plaintiff revokes that offer.
                                              4
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 5 of 17




         While considerations of comity may counsel in favor of deferring issues of

  arbitrability to the court where a § 4 petition is pending, Roe, 165 F. Supp. 2d at 1173,

  those same considerations do not apply where the parties did not enter into the

  agreement that potentially renders that other court the proper venue to consider a § 4

  petition. Cf. Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299 (questions of

  formation cannot be delegated by an agreement to an arbitrator because there is no

  agreement to arbitrate any dispute unless the parties have entered into an agreement).

  In this case, it is the venue selection provision at § 11.8 of the Agreement that gives the

  District of Arizona the authority to resolve the § 4 petition. But that venue selection

  provision was never part of a completed contract between the parties and is thus

  ineffective. It would make little sense to defer questions to a different court based on a

  venue selection provision if there were a genuine dispute that one of the parties had

  forged the agreement containing such provision and unilaterally selected that other

  jurisdiction as the more desirable venue for the case. It similarly makes little sense to

  defer these preliminary questions of enforceability to another court based on the terms of

  a contract that does not exist.

     B. Even If the Parties Entered into the Agreement, It Is Unconscionable and
        Unenforceable as a Matter of State and Federal Law.

         Even if the Agreement was completed, the Court should deny Defendant’s motion

  because the agreement is unenforceable as a matter of federal law and unconscionable

  as a matter of Arizona law.

         1. Legal Framework

         The Federal Arbitration Act (“FAA”) provides that written agreements to arbitrate

                                              5
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 6 of 17




  shall be enforceable “save upon such grounds as exist at law or in equity for the

  revocation of any contract.” 9 U.S.C. § 2. To reconcile this “savings clause” with the

  protections that the FAA was intended to afford against “judicial hostility to arbitration

  agreements,” Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 225 (1987), the

  Supreme Court has described two FAA-based restrictions on courts’ authority to deny

  enforcement of arbitration agreements: (1) courts must not treat arbitration agreements

  with disfavor relative to other agreements, see, e.g., DIRECTV, Inc. v. Imburgia, 136 S.

  Ct. 463, 468 (2015) (arbitration clauses must be placed on “equal footing with other

  contracts” (internal quotation marks omitted)), or arbitration with disfavor relative to

  resolution in a public forum, see, e.g, Marmet Health Care Ctr., 132 S. Ct. 1201 (2013);

  Ferguson v. Corinthian Colleges, Inc., 733 F.3d 928, 934 (9th Cir. 2013) (state rule must

  not “prohibit[] outright arbitration of a particular type of claim”); and (2) courts must not

  employ generally applicable laws or rules of decision to limit the contracting parties’

  “discretion in designing arbitration processes [that are] efficient [and] streamlined,”

  Concepcion, 563 U.S. at 344; see also Smith v. Jem Grp., Inc., 737 F.3d 636, 641 (9th

  Cir. 2013).

         Yet, as the Supreme Court has also explained, the inverse of these propositions

  is equally important to the FAA landscape. First, because arbitration is fundamentally a

  creature of contract, arbitration agreements may be defeated by the same defenses that

  are applicable to other contracts. Nesbitt v. FCNH, Inc., 811 F.3d 371, 377 (10th Cir.

  2016); Jem Grp., 737 F.3d at 642 (Washington law not preempted because it required

  only that drafter “disclose the arbitration agreement . . . to the same degree that he or she


                                               6
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 7 of 17




  must disclose all material terms” (emphasis added)).

         Second, the FAA does not offer protection to terms that undermine the principles

  of fair, efficient, and effective dispute resolution. While some arbitration clauses appear

  to be crafted to promote streamlined and fair adjudication, others may be designed to

  impede that result. Although the FAA insulates arbitration clauses from attack based

  solely on their designation of an arbitral forum, where the terms of an arbitration clause

  render the arbitral process fundamentally “[un]fair,” courts may refuse to enforce the

  agreement based on “generally applicable polic[ies] against abuses of bargaining power.”

  Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 927 (9th Cir. 2013); see also Nesbitt v.

  FCNH, Inc., 811 F.3d at 377.

         In this case, there are two relevant limitations on “unfair” arbitration agreements.

  The first is a limitation of federal law spelled out in Nesbitt, where the Tenth Circuit denied

  enforcement of an arbitration agreement that prevented the plaintiffs from “effectively

  vindicating” their federal statutory claims under the Fair Labor Standards Act (FLSA), like

  the federal claims that Plaintiff has asserted here, because of the costs the plaintiffs might

  have to incur in pursuing their case. 811 F.3d at 377.

         The second limitation is one of state law. If the Agreement has been completed,

  then Arizona law applies. Agreement § 11.2 Under Arizona law, in deciding whether an

  agreement is unconscionable courts, consider both procedural and substantive

  unconscionability.

         Procedural unconscionability “addresses the fairness of the bargaining process,

  which is concerned with unfair surprise, fine print clauses, mistakes or ignorance of


                                                7
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 8 of 17




  important facts or other things that mean bargaining did not proceed as it should.” Clark

  v. Renaissance W., LLC, 307 P.3d 77, 79 (Ariz. Ct. App. 2013). In contrast, substantive

  unconscionability addresses the fairness of the terms of the contract itself. “A contract

  may be substantively unconscionable when the terms of the contract are so one-sided as

  to be overly oppressive or unduly harsh to one of the parties.” Id.

         2. Overall Procedural Unconscionability of the Agreement

         Procedural conscionability is of no relevance to Plaintiff’s argument that the

  Agreement prevents her from effectively vindicating her rights under federal law, Nesbitt

  v. FCNH, Inc., 74 F. Supp. 3d 1366, 1373 (D. Colo. 2014), aff'd, 811 F.3d 371 (10th Cir.

  2016) (agreement not procedurally unconscionable and yet unenforceable as a matter of

  federal law pursuant to the effective vindication doctrine), and it is only part of the analysis

  in deciding whether the Agreement is unenforceable and unconscionable as a matter of

  Arizona law.

         Nonetheless, it bears noting at the outset, that the Agreement here includes

  multiple serious indications of procedural unconscionability. Ms. Mark is an immigrant

  from South Sudan who came to this Country in 2011. Mark Decl. ¶ 2, Ex. A (“Mark Decl.”).

  English is her second language. Id. ¶ 11. While she indicated her express assent to the

  Agreement, including its arbitration provision, that provision is part of an extensive form

  contract that exceeds 50 pages and includes many complex terms. OpenWorks

  presented the contract to Ms. Mark on a take-it-or-leave-it basis. Ms. Mark explains:

         Some of the words in the contract with OpenWorks are hard. The contract
         book was too much. When you are reading, you just read the words, but
         because it is too big, you can’t really know them. Some of the words one
         cannot understand, especially when English is your second language. I

                                                 8
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 9 of 17




         never knew about the arbitration agreement. I didn’t know that there were
         some jobs that have agreements about that. I didn’t know what arbitration
         was when I signed the contract. The first time I heard about arbitration was
         when my lawyer explained it to me. I didn’t know that word.

  Id. at 14-15. And regarding the circumstances of contract formation, she recounts: “It

  would take me 2 or 3 months to read that book and look up each thing, each word one by

  one. But I had to sign it quickly.” Id. ¶ 17.

         3. The Venue Selection Term

         In analyzing whether it is “satisfied” that the claims at issue are covered by an

  arbitration agreement and, therefore, that the case should be stayed pursuant to 9 U.S.C.

  § 3 pending resolution of the § 4 petition in Arizona, the Court’s analysis should begin

  and end with the conclusion that the parties never actually completed the Agreement

  because OpenWorks never signed it. If the Court decides, however, that the parties did

  in fact enter into the Agreement, the Court should turn next to the venue selection

  provision.

         While there are several other terms that are unconscionable under Arizona law

  and unenforceable as a matter of federal law, the existence and enforceability of the

  venue selection provision is the basis for Defendant’s argument that the District of Arizona

  is the proper court to enforce the arbitration agreement and that principles of comity

  should counsel against this Court addressing any threshold matters regarding

  enforceability. Mot. at 9, ECF Doc. 10. If the Court determines that the venue selection

  agreement is unenforceable as a matter of federal and state law, then the court in the

  District of Arizona is not the proper court for OpenWorks to move to compel arbitration.

  In that case, this Court need not stay these proceedings pending resolution of the § 4

                                                  9
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 10 of 17




   petition in Arizona.

          The venue selection provision, requiring Ms. Mark to arbitrate her disputes with

   OpenWorks in Arizona, Agreement § 11.8, prevents Ms. Mark from effectively vindicating

   her rights under the FLSA. Ms. Mark cannot afford even one trip to Arizona to testify in

   this matter, let alone the multiple trips she might have to take if she were to testify before

   one of the arbitrators selected from a group handpicked by OpenWorks. See Id. § 11.84.

   Ms. Mark and her family effectively live hand to mouth. Mark Decl. ¶¶ 3-12. All her modest

   savings were drained by OpenWorks. Id. ¶11. And she and her family survive on the little

   work she and her husband are able to get. Until quite recently, they had trouble affording

   food. Id. ¶¶ 6-7. A trip to Arizona would require Ms. Mark to leave her two young children

   at home with her husband who would then have to cut back his hours driving for Uber,

   which would mean substantially less of the income her family needs to continue meeting

   their basic needs. Id. ¶ 10. She declares that if her husband does not work as an Uber

   driver, “we will be homeless.” Id. Because she could not incur these costs, the venue

   selection provision prevents Ms. Mark from being able to pursue her FLSA claims. For

   this reason, the provision is unenforceable under the Tenth Circuit’s analysis in Nesbitt,

   811 F.3d 371.

          For similar reasons, the venue selection provision is also substantively

   unconscionable under Arizona law. Under Arizona law, a venue selection term is

   unconscionable when it deprives the plaintiff of her day in court and is not consistent with

   her reasonable expectations. Societe Jean Nicolas Et Fils v. Mousseux, 597 P.2d 541,

   543 (Ariz. 1979). For the reasons explained above, the term deprives Ms. Mark of an


                                                10
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 11 of 17




   opportunity to vindicate her rights. See, e.g., Nagrampa v. MailCoups, Inc., 469 F.3d

   1257, 1289–1290 (9th Cir. 2006) (en banc). Additionally, the term is inconsistent with Ms.

   Mark’s reasonable expectations. Ms. Mark performed all her work in Colorado and

   interacted with the company in Colorado. She did not even know that OpenWorks was

   based in Arizona. Mark Decl. ¶ 16.

          4. The Remaining Unenforceable Terms

          Several other terms in the arbitration provision are also unenforceable and

   unconscionable. If they came before the Court on a motion to compel arbitration, they

   would provide the Court with ample basis for denying that motion. They come before the

   Court here, however, on a motion to stay the proceedings under 9 U.S.C. § 3, and in this

   context, Defendant may argue that—assuming the contract has been concluded and the

   forum selection provision is valid—the court in Arizona should decide whether the

   agreement is enforceable.

          This Court should reject that invitation. To stay proceedings, the Court must be

   “satisfied” that the claims at issue are subject to arbitration, but the Court cannot be

   satisfied of that conclusion if the arbitration agreement purporting to cover Plaintiff’s

   claims is unenforceable. While the court in Roe deferred questions of arbitrability to the

   court hearing a § 4 petition based on principles of comity, this Court need not do the same

   when the question before it is whether the arbitration agreement is entirely

   unconscionable and unenforceable, and there are so many strong indicia of

   unconscionability that deferring to the court in Arizona would do nothing more than delay

   the administration of justice.


                                               11
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 12 of 17




          Besides the forum selection provision, the unenforceable and unconscionable

   terms present in the agreement include the following:

      •   Loser Pays Provision: Under the arbitration provision, “[a]ll expenses of

          arbitration must be paid by the party against whom the arbitrator renders a

          decision.” Agreement § 11.8. Particularly given that the arbitrator would be

          selected from a group handpicked by OpenWorks, this provision is unenforceable

          as a matter of federal law because it prevents Ms. Mark from effectively vindicating

          her federal rights. The FLSA provides a right for the employee to recover her fees

          and costs if she prevails in the action. 29 U.S.C. § 216(b). It is entirely antithetical

          to this scheme to require the plaintiff to pay perhaps many thousands of dollars if

          she does not prevail. “[B]eing at the mercy of the arbitrator's discretion . . . is not

          the same as the protections of the FLSA.” Nesbitt v. FCNH, Inc., 811 F.3d 371,

          378 (10th Cir. 2016). Alternatively, this term is unconscionable and unenforceable

          as a matter of state law, Newton v. Am. Debt Services, Inc., 549 Fed. Appx. 692,

          694 (9th Cir. 2013); Pokorny v. Quixtar, Inc., 601 F.3d 987, 1004 (9th Cir. 2010),

          as is the fee-shifting term covering actions to enforce the arbitration provision,

          Agreement § 11.11.

      •   The Biased Arbitrator Selection Provision: The contract also provides that

          OpenWorks will have the ability to unilaterally select an arbitrator by handpicking

          a group of three potential arbitrators from which Ms. Mark may select one.

          Agreement     §11.8.4. This term is harsh,           one-sided,    and substantively

          unconscionable. Zaborowski v. MHN Gov’t Services, Inc., 601 Fed. Appx. 461 (9th


                                                 12
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 13 of 17




          Cir. 2014) (arbitration clause substantively unconscionable when method for

          choosing arbitrators was unfair; defendant would select three arbitrators and

          plaintiff had to choose from among them); see also Beltran v. AuPairCare, Inc.,

          907 F.3d 1240, 1258 (10th Cir. 2018).

      •   Punitive Damages Waiver: The agreement also forces Ms. Mark to waive her

          right to seek punitive damages that she may otherwise be entitled to. Agreement

          § 11.8. This provision is also unconscionable and unenforceable as a matter of

          state law. Wernett v. Serv. Phoenix, L.L.C., 2009 WL 1955612 (D. Ariz. July 6,

          2009) (arbitration clause prohibiting award of punitive damages, tort damages, or

          costs and attorney fees held unconscionable); see also Zaborowski v. MHN Gov’t

          Services, Inc., 601 Fed. Appx. 461 (9th Cir. 2014) (arbitration clause which bans

          punitive damages substantively unconscionable); Bridge Fund Capital Corp. v.

          Fastbucks Franchise Corp., 622 F.3d 996 (9th Cir. 2010) (arbitration clause

          prohibiting award of punitive damages held unconscionable); Hadnot v. Bay, Ltd.,

          344 F.3d 474, 478 n.14 (5th Cir. 2003).

      •   Statute of Limitations Modification: The Agreement also shortens the applicable

          statutes of limitation for all claims to one year and establishes a pre-filing

          exhaustion requirement that requires the complaining party to serve a demand on

          the other party and then, within 90 days of such demand, to commence an

          arbitration proceeding. Agreement § 11.10. This agreement expressly defies the

          unwaivable statutory rights afforded Plaintiff by the FLSA, 29 U.S.C. § 255, and

          thus is unenforceable pursuant to Nesbitt. 811 F.3d at 377. “[F]ederal courts have


                                              13
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 14 of 17




          routinely concluded that arbitration provisions shortening the limitations period to

          bring FLSA claims are unenforceable.” Reyes v. Gracefully, Inc., 2018 WL

          2209486, at *7 (S.D.N.Y. May 11, 2018) (internal quotation marks omitted). As

          applied to Plaintiff’s state-law claims, the shortened period is unconscionable as a

          matter of state law because it is non-negotiated term beyond Ms. Mark’s

          reasonable expectations. Angus Med. Co. v. Digital Equip. Corp., 840 P.2d 1024,

          1031 (Ariz. Ct. App. 1992).

          Finally, the Court should decline to consider severing any of the unenforceable

   and unconscionable terms in this Agreement. Several of the terms here are harsh and

   one sided, suggesting that the arbitration scheme was designed not to provide the parties

   with an alternative dispute resolution mechanism but rather as an “inferior forum” that

   works to the drafting party’s advantage. Armendariz v. Found. Health Psychcare

   Services, Inc., 6 P.3d 669, 695-97 (Cal. 2000). Additionally, severing these unenforceable

   terms to make the arbitration agreement enforceable would require substituting the

   party’s agreement with the Court’s. It would also create for drafting parties an incentive

   to pack their agreements with unconscionable and unenforceable terms knowing that

   those terms may chill claims and that at worst, the agreements will be enforced in their

   absence. Restatement (Second) of Contracts § 184 cmt. b (1981) (“[A] court will not aid

   a party who has taken advantage of his dominant bargaining power to extract from the

   other party a promise that is clearly so broad as to offend public policy by redrafting the

   agreement so as to make a part of the promise enforceable.”).

          Plaintiff acknowledges that unlike in Nesbitt, 811 F.3d at 376, the arbitration


                                               14
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 15 of 17




   agreement here ostensibly includes a savings provision, Agreement § 11.12. But having

   this purported “Severability” clause is as good for OpenWorks’s purposes here as having

   none at all. A true, mutual severance provision might allow the Court to exercise its

   discretion to sever some unenforceable terms and enforce the agreement in their

   absence. But that is not what this clause allows. This clause purports to allow OpenWorks

   and OpenWorks alone to decide whether any of the terms that have been taken out of

   the agreement are so important to OpenWorks that it would rather vitiate the agreement

   entirely. Id. In light of the extreme one-sidedness of that provision, the Court should ignore

   it in deciding the severance question.

                                                     ***

          To stay this case, the Court must be “satisfied” that the claims here are covered

   by an arbitration requirement. Defendant has not met that burden. The agreement here

   was never executed by the parties, and even if it were, several of its substantive terms

   are unenforceable as a matter of federal or state law, including the venue selection

   provision that serves as the premise for Defendant’s argument that the District of

   Arizona is the only court capable of considering its petition to compel arbitration under 9

   U.S.C. § 4. The Court should deny Defendant’s motion.




                                                     Respectfully Submitted,

                                                     s/David H. Seligman__
                                                     David H. Seligman
                                                     Towards Justice
                                                     1410 High Street, Suite 300

                                                15
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 16 of 17




                                            Denver, CO 80218
                                            Tel.: 720-248-8426
                                            Fax: 303-957-2289
                                            Email: david@towardsjustice.org




                                       16
Case 1:18-cv-02412-RBJ-NRN Document 19 Filed 11/28/18 USDC Colorado Page 17 of 17




                                     Certificate of Service

          I hereby certify that on November 28, 2018 I served a true and correct copy of
   the forgoing on all parties that have appeared pursuant to Fed. R. Civ. P. 5 by filing the
   forgoing using the Court’s CM/ECF electronic filing system.

                                                    s/David H. Seligman
                                                    David H. Seligman




                                               17
